DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen on 7/8/2022.

The application has been amended as follows: 
Claim 1 has been replaced with:
--A method of transferring a micro device using a micro device transfer head, wherein the micro device transfer head includes a first base arm, a first side arm and a second side arm, and the micro device is fabricated on a substrate, the method comprising:                                                                                      
moving the first side arm of the micro device transfer head within a sensing range of the micro device;                                                                                                                          
charging the first side arm, thereby drawing the micro device away from the substrate to move towards a space between the first side arm and the second side arm;                                                                                                                                                                                                                                               

shortening a distance between the first side arm and the second side arm, thereby clamping the micro device between the first side arm and the second side arm of the micro device transfer head; and
transferring the clamped micro device onto another substrate.--.

Reasons for Allowance
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding
independent claim 1, the closest prior arts (CN106601661, US 8,569,115 and                       US 2004/0134772) taken either singularity or in combination fail to anticipate or fairly suggest the limitations of the independent claim. The prior arts fail to teach a combination of limitations of the method steps of “charging the first side arm, thereby drawing the micro device away from the substrate to move towards a space between the first side arm and the second side arm; shortening a distance between the first side arm and the second side arm, thereby clamping the micro device between the first side arm and the second side arm of the micro device transfer head; and transferring the clamped micro device onto another substrate”, as recited specifically in the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AZM A PARVEZ/Examiner, Art Unit 3729        
           
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729